ACCEPTED
                                                                                                04-14-00917-CR
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                           4/13/2015 3:23:25 PM
                                                                                                  KEITH HOTTLE
                                                                                                         CLERK




                                                                              FILED IN
                     NICHOLAS “NICO” LAHOOD4th COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                               Criminal District Attorney
                                                                       4/13/2015 3:23:25 PM
                                    Bexar County, Texas
                                                                         KEITH E. HOTTLE
April 13, 2015                                                                 Clerk


Honorable Keith E, Hottle, Clerk
Fourth Court of Appeals District
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205


                     RE:    Eberto A. Mendez v. The State of Texas
                            Appellate Case No. 04-14-00917-CR
                            Trial Court Case No. 2011-CR-5500
Dear Mr. Hottle:

The Appellants counsel in the instant case has filed a brief pursuant to Anders v.
California, 386 U.S. 738,87 S. Ct. 1402,18 L. Ed. 2d 493 (1967). It is asserted therein
that no reversible error exists in the instant case. The State waives the right to file an
Appellee’s brief in response at this time, however, stands ready to respond should the
Court find it necessary.

Thank you in advance for your consideration.

Sincerely yours,

/s/ Mary Beth Welsh
Mary Beth Welsh
Assistant Criminal District Attorney
Bexar County, Texas
Paul Elizondo Tower
101 W. Nueva
(210) 335-2782
S.B.N. 00785215                                         cc:    Richard B. Dulany, Jr.
mwelsh@bexar.org                                               Assistant Public Defender
                                                               101 W. Nueva St., Suite 310
                                                               San Antonio, Texas 78205
Attorney for the State